Case 5:20-cv-00447-AFM Document 23 Filed 09/15/21 Page 1 of 1 Page ID #:9213



 1

 2

 3
                                                                        JS-6
 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9

10       MYRA G. L., 1                               Case No. 5:20-cv-00447 AFM
11                          Plaintiff,
                                                     JUDGMENT
12            v.
13       KILOLO KIJAKAZI,
14       Acting Commissioner of Social
         Security,
15
                            Defendant.
16

17            In accordance with the Memorandum Opinion and Order Affirming Decision
18   of Commissioner filed concurrently herewith,
19            IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is
20   AFFIRMED and the case is dismissed with prejudice.
21

22   DATED: 9/15/2021
23

24                                               ____________________________________
                                                      ALEXANDER F. MacKINNON
25                                               UNITED STATES MAGISTRATE JUDGE
26

27
     1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
